Citation Nr: 1315613	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU) prior to December 29, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran reportedly served on active duty from July 1992 to November 1992 and January 1994 to May 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing in June 2008.  A transcript of that hearing has been associated with the claims file.  The case was remanded in July 2008, August 2009, May 2012, and January 2013.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From August 2003 to December 2009, the Veteran was performing substantial gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU were not met prior to December 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012); see also 38 C.F.R. § 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in June 2004 and October 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the agency of original jurisdiction did not provide the Veteran with all five elements prior to the August 2004 rating decision on appeal, however, after informing the Veteran of all elements in October 2008, the claim was readjudicated, which cured any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private medical records, records from the Post Office, W-2 forms, VA examination reports, testimony from the Veteran, and other statements from the Veteran.  The Board finds that the record as it stands includes adequate evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

As mentioned in the Introduction, this claim has been remanded in July 2008, August 2009, May 2012, and January 2013.  In July 2008, the Board requested that VA give her proper VCAA notice, obtain the vocational rehabilitation folder, obtain private medical records identified by the Veteran, determine the Veteran's current employment status, provide an examination if the Veteran was no longer employed, and readjudicate the claim.  The agency of original jurisdiction completed all of the actions.  At that time, the Veteran was found to be still employed and thus VA did not provide the Veteran with a VA examination.  

In August 2009, the Board requested that the Veteran be examined (the Veteran had submitted evidence that she was no longer working), that a claim for increase for the service-connected major depressive disorder be adjudicated and then to readjudicate the claim.  The agency of original jurisdiction completed all of the actions.  

In May 2012, the Board requested that the agency of original jurisdiction refer the Veteran's claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating for a TDIU and then readjudicate the claim.  The agency of original jurisdiction completed these actions.  

Finally, in January 2013, the Board requested that the Veteran submit supporting evidence showing her total earned annual income for the years 2004 through 2009 and then readjudicate the claim.  In February 2013, the Veteran submitted her W-2 Wage and Tax Statements for 2004, 2005 and 2006.  She did not submit the forms for 2007, 2008 and 2009.  In the March 2013 supplemental statement of the case, the RO specifically informed the Veteran that she had submitted the statements for 2004, 2005 and 2006 only.  Thus, the Veteran was put on notice of her failure to support her income for all the years requested.  A claimant has an obligation to cooperate in the development of evidence pertaining to her claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The agency of original jurisdiction completed the actions in the January 2013 remand.  

The Board finds that the agency of original jurisdiction substantially complied with all four remands.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system does not contain any additional pertinent information), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes initially that the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran has one service-connected disability, which is major depressive disorder, and, prior to December 29, 2009, it was 50 percent disabling.  

Second, regarding potential entitlement to a TDIU under 38 C.F.R. § 4.16(b), the Board had the Veteran's claim referred to the Director of Compensation and Pension Service for extraschedular consideration, and the Director denied an extraschedular TDIU rating.  Specifically, the Director wrote the following, in part:

The record does present evidence that the Veteran has missed numerous days from her job, but the evidence does not show that the days missed from work are due to or associated with her service[-]connected disability.  The record presents evidence that the Veteran was employed until December 2009.  The evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation prior to December 29, 2009, due to her service-connected disability[y].  Entitlement to TDIU on an extraschedular basis is denied.

See July 2012 decision.

In Faust v. West, 13 Vet. App. 342, 356 (2000), the Court defined a substantial gainful occupation as "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded [a TDIU rating]."  

The poverty threshold for one person for the years 2003 through 2009 are as follows:

      2003			$  9,393
      2004			$  9,645
      2005			$  9,973
      2006			$10,294
      2007			$10,590
      2008			$10,991
      2009			$10,956

See M21-1 MR, Part IV, subpart ii, 2.F.32.b.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a TDIU prior to December 29, 2009.  The Board finds as fact that the Veteran was performing substantial gainful employment from April 2003 (one year prior to submission of the formal claim for TDIU) to December 29, 2009.  For example, when the Veteran submitted the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, in April 2004, she indicated she had been working at the Post Office from May 2000 to the present.  See item # 16.  Thus, she was still working at that time.  While the Board did not ask the Veteran to submit income information for 2003, she provided it on the application, as she wrote she had made $30,000 in 2003, which is evidence of substantial gainful employment in that year.  (The poverty threshold for 2003 was $ 9,393.)

In the W-2 Wage and Tax Statements submitted by the Veteran, it showed that in 2004, the Veteran earned $34,540; in 2005, she earned $16,298; and in 2006, she earned $21,143.  Comparing the salaries made in each of these years to the poverty threshold, it is clear that the Veteran was performing substantial gainful employment from 2004 through 2006.  As noted above, the Veteran did not submit documentation to show her income for the years 2007 to 2009, and the Board draws a negative inference from this.  See Kowalski, 19 Vet. App. at 178 (claimant at risk of adverse adjudication based on incomplete and underdeveloped record).  

In the years 2004 through 2006, the Veteran wrote that her annual salary was $52,000.  She was pointing this out to inform VA that her salary was decreased because of the absences from work due to her service-connected disability.  (She was taking "leave without pay.")  Regardless of the number of absences due to her service-connected disability, the Veteran was still able to perform substantial gainful employment for those years.  

The Board finds it is reasonable to presume that she continued to perform substantial gainful employment in the years 2007 to 2009, as other evidence in the claims file shows that she was continuing to work at the Post Office during that time frame.  For example, a May 2007 VA treatment record shows the examiner wrote, "She is currently employed at the [P]ost [O]ffice, however, reports ongoing problems with attendance and difficulty getting alone with coworkers."  See May 24, 2007, record.  A June 2007 record shows that the Veteran reported that she must stand 10 to 12 hours "during her [P]ost [O]ffice job."  See June 7, 2007, record.  At the June 2008 hearing before the undersigned, the Veteran testified she was working full time.  See transcript on page 3.  In April 2009, VA contacted the Veteran, and she stated she was gainfully employed.  See April 15, 2009, contact note ("Spoke to the [V]eteran on April 15, 2009[;] she is gainful[ly] employed.").  In May 2009, VA received a report from the Post Office of the leave the Veteran had taken in 2009, an it shows she had taken leave from January to May 2009, which means she was still working.  See document.  In a July 2009 letter to VA, the Veteran reported she was still employed.  See letter ("I understand that I am employed.").  In an October 2009 VA treatment record, the examiner wrote, "Works as a mail carrier [in] downtown [A]tlanta."  See October 7, 2009, record.  As of the December 2009 VA examination, which was conducted on December 29, 2009, the Veteran was still working, as she noted she had been absent from work for three weeks.  The Board finds this is evidence that the Veteran continued to work in a substantial gainful occupation from 2007 to 2009.

The Board is aware of the document showing the Veteran used a high number of sick leave and leave without pay during the applicable years; however, the evidence shows that the Veteran was still able to perform substantial gainful employment during the time period in question, even with her leave-without-pay status.  While the Veteran may have been having issues with her job as a letter carrier and even if the Board were to concede that she was incapable of performing that job, that does not mean she was prevented from working in an occupation that did not involve working with people.  The Veteran is not service connected for a physical disability, and thus there are no physical limitations in her ability to work.  Nevertheless, the Board finds that the Veteran's ability to continue to work at the Post Office from 2003 to 2009-a six-year period-is the most probative evidence against a finding that she was unable to obtain and sustain gainful employment prior to December 29, 2009.  

The Board has reviewed the Veteran's vocational rehabilitation folder with the January 2007 finding by a vocational rehabilitation specialist that the Veteran was infeasible of achieving a vocational goal and benefitting from the Vocational Rehabilitation services; however, this does not change the fact that the evidence on the whole shows that she continued to perform substantial gainful employment from January 2007 to December 2009.

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU prior to December 29, 2009, is denied.



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


